Citation Nr: 1540307	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  09-41 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service-connected disorders, specifically service-connected left ankle disability, left knee disability, and fibromyalgia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1986 to July 1993.  He also had a period of active duty for training from December 1981 to March 1982.

This comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi that found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for lumbosacral strain.

The Veteran testified before the undersigned Acting Veterans Law Judge in September 2013.  The transcript of the hearing is contained in the claims file. 

The claim was reopened by the Board in August 2014 and remanded for further development.  It has now been returned to the Board for adjudication.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  A back disability did not manifest in service or for many years thereafter, arthritis did not manifest within the one year presumptive period, and the Veteran's current back disability is unrelated to service.

2.  A back disability is not caused or aggravated by service-connected disorders, including a left ankle disability, left knee disability, or fibromyalgia.





CONCLUSION OF LAW

The criteria for service connection for a back disability, including as secondary to service-connected disorders, specifically a left ankle disability, left knee disability, or fibromyalgia, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA has fulfilled the above requirements.  In VCAA notice letters of June 2008 and April 2012, the Veteran was duly informed of the evidence needed to establish entitlement to service connection based on direct service connection or secondary service connection including based on aggravation.  38 C.F.R. § 3.303, 3.310.  The claim was last readjudicated in a June 2015 supplemental statement of the case.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In particular, the claims file contains the Veteran's service treatment records, which appear to be complete.  Based on information provided by the Veteran, VA treatment records and records from the Social Security Administration were requested, obtained, and associated with the claims file.  There is no indication that pertinent medical records were not appropriately requested, or that records received were not appropriately associated with the claims file.

In August 2014, the claim was reopened and remanded for an addendum medical opinion.  This opinion was given in September 2014 and associated with the claims file.  The Board finds that the VA opinion, together with the prior August 2012 VA examination, is adequate to decide the claim because, as shown below, these reports were based upon consideration of the Veteran's medical history, including his lay assertions and his current complaints, and they sufficiently inform the Board of the examiner's judgment on those medical questions and the examiner's essential rationale for the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  All evidence of record was reviewed prior to the issuance of the June 2015 supplemental statement of the case.  The Board therefore finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

The Veteran was afforded a VA hearing with the undersigned in September 2013.  During the Board hearing, the undersigned explained the deficiencies in the Veteran's case and the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) (2014) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

In sum, the Board finds that VA has complied with the VCAA's notification and assistance requirements, and any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claim at issue.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The issue of entitlement to service connection for a back disability, to include as secondary to service-connected disabilities, specifically service-connected left ankle disability, left knee disability, and fibromyalgia, is thus ready to be considered on the merits.

II. Analysis

The Veteran contends that he has a back disability which was either incurred during service due to physical strain or was caused or aggravated by his service-connected left ankle disability, left knee disability, or fibromyalgia.  The Veteran testified in September 2013 that he believes his current back disability is due to a combination of both an in-service injury and the secondary effects of his service-connected disabilities.  Board Hearing Transcript 8-9.  He stated that in service he had to lift heavy equipment, including brake drums and axles, and that he has favored his right side in the years since then due to his chronic pain in the left knee and ankle.  Id. at 9.  The Veteran testified that he first noticed his back pain in either 1989 or 2000.  Id. at 10.  The Veteran has also submitted written statements describing his low back pain symptoms, including how his chronic pain impacts his abilities to bathe, prepare meals, stand, and sit for long periods of time.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a) (2014).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's back disability has been diagnosed as degenerative joint disease/arthritis, a chronic disease, the Board will consider whether 38 C.F.R. § 3.303(b) is for application.  In addition, for veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases such as arthritis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected on an aggravation basis.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995). 

In the instant case, the Veteran's service treatment records show that he complained of pain on his left side that radiated down to his lower back in June 1992 which was sharp and constant.  He was diagnosed with probable musculoskeletal back pain.  The spine was marked as normal on his July 1992 periodic examination, and the Veteran marked no recurrent back pain on the Report of Medical History.  On the Veteran's March 1993 separation examination, the spine was also marked as normal, and the Veteran again indicated that he had no recurrent back pain on the accompanying Report of Medical History.

The Veteran's VA treatment records show numerous reports of complaints and treatment pertaining to low back pain.  The Veteran's medical history notes displacement of intervertebral disc, site unspecified, without myelopathy, since November 1998 and cervical radiculopathy.  A December 1998 neurology note indicates mild stenosis in the cervical spine.

In October 2002, the Veteran was treated for lower back pain which he had for one week, with no antecedent trauma or motion.  He was diagnosed with idiopathic lower back pain without neurologic involvement.  In March 2003, he reported chronic lower back pain and stiffness for the past 7 years.  In June and July 2006, the Veteran was treated for sharp stabbing back pain and back pain that had migrated to his right leg.  By the end of July, he reported that the back pain had resolved, but he still had weakness and loss of sensation in the right leg.  An MRI showed severe right foraminal narrowing in the lumbar spine.  The back and leg pain was noted to be possibly secondary to polysubstance abuse or disk compression, and there was no history of trauma.  The Veteran was also given diagnoses of acute lower back pain and disc desiccation with radiculopathy.

The Veteran was treated for chronic low back pain on multiple occasions in 2008 and 2009.  A July 2008 MRI showed multiple disc lesions with L3-4 broad base protrusion causing mild compression of the sac, encroachment of the bilateral exiting foramina, and mild spinal stenosis, as well as other noted abnormalities.  An August 2008 MRI showed lumbar stenosis and mild scoliosis of the thoracis spine, and that same month, the Veteran underwent a right L4-5 laminectomy decompression and microdiskectomy.  An October 2008 MRI showed mild dextroscoliosis of the lumbar spine and moderate degenerative joint disease, and a November 2008 MRI showed postoperative changes with disc disease, spondylosis, and other abnormalities.  

The Veteran continued to receive regular treatment for lower back pain from 2010 through 2013.  His diagnoses included chronic low back pain, lumbar stenosis, scoliosis, lumbar facet joint syndrome, back strain, and associated radiculopathy.  An August 2010 MRI showed mild dextroscoliotic curvature, mild degenerative changes, and lumbarization of the S1 vertebral body and other abnormalities, and a December 2012 MRI showed transitional vertebra and a large structure in the right epidural space of L5-S1, which was probably an extruded or sequestered disk fragment, as well as a narrowing of the foramina.

The Veteran was afforded several VA examinations associated with his prior claims for service connection as well as with the current claim on appeal.  In January 1997, he reported back pain that started gradually two years earlier, without any specific traumatic event.  The pain was in the mid-low back, was intermittent, and interfered with his work as a mechanic.  X-rays showed a very small osteophytosis of the anterior articular markings with no fracture or spondylolisthesis, and the examiner diagnosed the Veteran with lumbosacral strain, recurrent, by history.

The examiner of the July 1997 VA examination diagnosed the Veteran with Gulf War Syndrome/undiagnosed illness, but did not include back pain as one of the symptoms associated with that diagnosis.  The examiner also diagnosed the Veteran with diffuse minor orthopedic abnormalities, including lumbosacral sprain with mild degenerative joint disease of the lumbar spine.

At an April 2004 VA examination, the Veteran was noted to have pain up and down his back in connection with fibromyalgia.  On physical examination, he had marked tenderness in his mid and low back.  He was diagnosed with very symptomatic diffuse fibromyalgia.

The Veteran reported at a July 2010 VA examination that prolonged sitting made his back pain worse.  It was noted that he swung his right foot in slightly circumduction gait.

The Veteran underwent a VA examination of the spine in August 2012.  The Veteran reported having constant pain, flare ups, and locking.  The examiner diagnosed him with osteoarthrosis involving the spine and lumbar spinal stenosis.  He discussed the Veteran's medical history and performed an in-person physical examination.  The examiner ultimately opined that the Veteran's back disability was less likely than not proximately due to or the result of a service-connected condition, explaining that stenosis was a degenerative condition that occurred as part of the natural aging process.  He noted that the average age of onset of symptoms was 60 years, although stenosis may be present by 30 years of age.  He wrote that fibromyalgia did not cause degenerative joint disease and indicated that while a secondary clinical diagnosis of fibromyalgia is possible, the degenerative disease was age related.  

In a September 2014 addendum medical opinion from the same examiner who performed the August 2012 VA examination, the examiner again reviewed all available records and provided an overview of the Veteran's pertinent medical history.  He wrote that it was less likely than not that the Veteran's current back disability was related to active service, as there were no back complaints in service or shown upon evaluation.  He also wrote that medical literature showed no correlation to left knee arthritis or having one extremity shorter than another.  He stated that the Veteran's spinal stenosis and lumbar osteoarthritis was a progression of the aging process, and was "not caused by or related to" fibromyalgia, left ankle sprain, or left knee degenerative joint disease.

For the following reasons, application of the relevant law and regulations to the above evidence warrants a finding that the preponderance of the evidence weighs against granting service connection on a direct or secondary basis in this case.

As the medical records and examination reports reflect that the Veteran has lumbar spine stenosis and osteoarthritis/degenerative joint disease, he has met the current disability requirement.  The weight of the evidence reflects, however, that his current back disability is not related to service or caused or aggravated by any service-connected disability.  The August 2012 VA opinion and its September 2014 addendum are the only competent medical opinions of record that directly address whether the Veteran's low back disability was incurred in or otherwise related to service and whether it was caused or aggravated by his service-connected disabilities.  The examiner performed an in-person examination of the Veteran and reviewed the claims file and medical records, and on the basis of this information and his expert medical knowledge, concluded that it was less likely than not that the back disability was caused or aggravated by service or a service-connected disability.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

Moreover, while the examiner did not explicitly state that the Veteran's back disability was not "aggravated" by his service connected left ankle and left knee disabilities, the Board finds that the opinions, read in their entirety, reflect that the examiner considered the Veteran's low back disability to be caused solely by natural aging process and unrelated to service or the service related disorders on either a causal or aggravation basis.  The examiner wrote that a back disability was "not caused by or related to" fibromyalgia, left ankle sprain, or left knee degenerative joint disease, and the context of the statement as indicated by the summary above, to include the opinion that the back disability was entirely age-related  reflects that the examiner intended this language to encompass the standard presented by 38 C.F.R. § 3.310(b).  The Board finds support for its reasoning in memorandum decisions of the Court.  For example, in the case of Kittrell v. Shinseki, No. 08-3001, 2010 WL 4671873 (Vet. App. Nov. 10, 2010) (mem. dec., Moorman, J.), the Court addressed the argument that a medical opinion was inadequate because it was not stated in the precise terms found in 38 C.F.R. § 3.310.  The Court rejected this argument, and held, "It is not required that a medical opinion regarding secondary service connection be stated in the precise terms found in § 3.310 to be considered adequate.  To the contrary, this Court has emphasized that a physician's choice of language is not error where, as here, his opinion is unambiguous and sufficient to comply substantially with the purpose for which it was sought."  Id. at *2 (citing Dyment v. West, 13 Vet.App. 141, 146-47(1999)).  The Court also held that the Board's decision relying on this opinion was not rendered inadequate "simply because the examiner did not use the 'magic words' of proximate causation."  Id.  The Court's decision was affirmed by the Federal Circuit and the Board finds its reasoning persuasive.  See Kittrell v. Shinseki, No. 2011-7102, 464 Fed.Appx. 902, 2012 WL 884871 (Fed. Cir. Feb 17, 2012) (unpublished order).  See also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  Consequently, the Board finds that the lack of specific reference to aggravation did not render the September 2014 addendum opinion inadequate.  See also Chavez v. McDonald, No. 13-2886, 2014 WL 4662475 (mem dec., Lance, J., Sept. 22, 2014) (an opinion may be adequate even if not specifically stating that a disability was "not aggravated" if when read as a whole it encompasses aggravation (citing Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) and Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012)).

There are no contrary medical opinions, and no competent medical opinions of any kind that relate the Veteran's back disability to service or to any of his service-connected disabilities.  The Board has also considered the Veteran's lay statements indicating a relationship between his current lumbar spine disability and service or service-connected disabilities.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's testimony as to the cause of his low back pain appears to be testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); (lay witness capable of diagnosing dislocated shoulder); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

In any event, even assuming the Veteran's competence to opine on this question, the Board finds the specific opinions of a trained health care professional after examination to be of greater probative weight than the Veteran's general lay assertions.  While lay witnesses are competent to testify as to their observations, this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board finds that the Veteran's assertion that he has had continued back pain since 1989, while he was still in the service, is not credible in light of the other evidence of record.  While the Veteran's service treatment records do indicate one incident in June 1992 pertaining to side and flank pain that radiated to the back, there is no indication in the record that this was a chronic or recurring problem.  At the Veteran's July 1992 examination, just one month after the back pain treatment, as well as at his March 1993 separation examination, he marked "no recurrent back pain," and the spine was found to be normal.  The Board finds the July 1992 and March 1993 denial of pertinent symptomatology to be more credible than his subsequent reports of having had back pain since 1989.  In reaching this conclusion, the Board considered the decision in Buchanan v. Nicholson, 451 F.3d 1331 (2006), wherein the Federal Circuit determined that the Board had erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  Here, the Board is not relying on the absence of complaints, treatment, or diagnoses of a back disability in the service treatment record, but, the normal in-service examination findings and the Veteran's specific in-service denials of relevant symptoms at the time of his separation from service.

Significantly, on the January 1997 VA examination, the Veteran reported that he had back pain that started 2 years earlier and in 2003 he reported that he had experienced lower back pain and stiffness for the past 7 years.  These statements, made in the course of medical treatment, contradicts the Veteran's later lay statement that his back pain had its onset in 1989, and it is further supported by the statement made by the Veteran in 1997.  The Board finds that the contemporaneous medical evidence is of greater probative weight than the Veteran's statements made during the course of an appeal from the denial of compensation benefits indicating that he had back pain in service and since that time.  Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  See also Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable).

Finally, with regard to service connection for the Veteran's lumbar spine osteoarthritis as a chronic disease under 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.3009(a), the above evidence reflects that neither arthritis nor its symptoms were noted in service or within the one year presumptive period.  The chronicity and continuity rules of 38 C.F.R. § 3.303(b), as well as the presumption of service connection under 38 C.F.R. § 3.307(a), are therefore not for application.  Walker, 708 F.3d 1331.

For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for a back disability on a direct or secondary basis.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, 573 F.3d at 1287.


ORDER

Entitlement to service connection for a back disability, to include as secondary to service-connected disorders, specifically service-connected left ankle disability, left knee disability, and fibromyalgia, is denied.



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


